Exhibit 10.2

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY,
THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF.

 

HIGH PERFORMANCE BEVERAGES CO.

 

CONVERTIBLE NOTE

 



Issuance Date: September 17, 2015 Original Principal Amount: U.S. $240,500

 Note No.: CFLLP Ð Exchange Note -1

 

FOR VALUE RECEIVED, High Performance Beverages Co., a Nevada corporation (and
together with each and every of its current and future Subsidiaries (as defined
below), the “Company”), hereby promises to pay to Centurian Fund, LP or
registered assigns (the “Holder”) $240,500 (the “Original Principal Amount”, and
as reduced pursuant to the terms hereof pursuant to prepayment, conversion or
otherwise, the “Principal”), when due, whether upon the Loan Maturity Date (as
defined below) or otherwise and to pay interest (“ Interest ”) on any
outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon the Loan Maturity Date or otherwise (in each case in
accordance with the terms hereof).

 

This Convertible Note (including all Convertible Notes issued in exchange,
transfer or replacement hereof, this “Note”) was issued on September 9, 2015
(the “Issuance Date”), pursuant to the terms of the Settlement Agreement (as
defined below) in exchange for the (i) 15% $42,000 Face Amount Original Issue
Discount Convertible Promissory Note date March 31, 2014 of the Company (the
“3/2014 Note”), issued by the Company to the original holder, which as of
September 3, 2015 (the “Issuance Date”) (x) the aggregate principal amount
outstanding on the 3/2014 Note was $29,796, and (y) all accrued but unpaid
interest thereon was $2,254 (ii) the 20% $100,000 aggregate principal amount
Senior Secured Convertible Promissory Note dated November 15, 2012 originally
sold to Pierce Csurgo by the Company who pursuant to a Note Purchase and
Assignment Agreement dated June 17, 2013, sold and assigned such note to the
Holder, which note was subsequently amended pursuant to Amendment No. 1 to the
Senior Secured Convertible Promissory Note and the Term Sheet, dated as of March
31, 2014 by and between the Company and the original Holder (collectively, the
“11/2012 Note”), and which as of the Issuance Date (x) the aggregate principal
amount outstanding on the 11/2012 Note was $100,000 in the aggregate, and (y)
all accrued but unpaid interest thereon was approximately $52,500, and (iii) an
18% Senior Convertible Debenture in the aggregate principal amount of $60,000 of
the Company issued by the Company to the Holder, dated April 30, 2013 (the
“4/2013 Note” and together with the 3/2014 Note and the 11/2012 Note
collectively, the “3 Prior Notes”), which as of the Issuance Date (x) the
aggregate principal amount on the 4/2013 Note was $37,554, and (y) all accrued
but unpaid interest on such 4/2013 Note is $21,456. Certain capitalized terms
used herein are defined in Section 23.

 



 1 

 

 

The $240,500 Original Principal Amount of this Note equaled through and
including the Issuance Date the sum of (i) $167,350 aggregate principal amount
of 3 Prior Notes, and (ii) $73,150 of accrued but unpaid interest on the 3 Prior
Notes.

 

The Company hereby acknowledges and agrees that because (i) $167,350 of the
Original Principal Amount, constitutes outstanding principal amount of the 3
Prior Loans to the Company all of which was paid to the Company more than 12
months prior to the Issuance Date, and (ii) $73,150 of the Original Principal
Amount constitutes accrued and unpaid interest on the 3 Prior Notes, which
pursuant to Rule 144 of the Securities Act all such interest tacks back to the
date the principal relating to such interest of the 3 Prior Notes was paid by
the Holder to the Company (x) the entire $240,500 Original Principal Amount is
convertible under Rule 144 into unrestricted and unlegended shares of Common
Stock (as defined below), and (y) all accrued but unpaid Interest on this Note
following the Issuance Date also is convertible into unrestricted and unlegended
shares of Common Stock.

 

1) PAYMENT OF PRINCIPAL. On the Loan Maturity Date the Company shall pay to the
Holder an amount in cash equal to the Loan Maturity Date Payment (as defined in
Section 3 below) in accordance with Section 3. The “Loan Maturity Date” shall
mean the earlier to occur of (i) December 3, 2015, (ii) of the consummation of a
Major Transaction and (iii) of an Event of Default. Other than as specifically
permitted by this Note, the Company may not prepay any portion of the
outstanding Principal or accrued and unpaid Interest, if any.

 

2) INTEREST; INTEREST RATE.

 

a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 360-day year and twelve 30-day months and shall be
payable in arrears on the first (1st) day of each calendar month after the
Issuance Date or, if any such date falls on a Holiday, the next day that is not
a Holiday (each, an “Interest Date”) with the first (1st) Interest Date being
October 1, 2015. Interest shall be payable on each Interest Date, to the record
holder of this Note in cash.

 

b) Interest on this Note shall accrue and compound daily at the Interest Rate.
From and after the occurrence and during the continuance of an Event of Default,
the Interest Rate shall be increased to twenty-two (22%) percent. In the event
that such Event of Default is subsequently cured, the adjustment referred to in
the preceding sentence shall cease to be effective as of the date of such cure;
provided, that the Interest as calculated and unpaid at such increased rate
during the continuance of such Event of Default shall continue to apply to the
extent relating to the days after the occurrence of such Event of Default
through and including the date of cure of such Event of Default.

 

3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

 

a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times commencing on the Issuance Date, the Holder shall be entitled to convert
any portion of the outstanding and unpaid Conversion Amount (as defined below)
into fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock to the nearest
whole share. The Company shall pay any and all transfer, stamp and similar taxes
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 



 2 

 

 

b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 

i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, with respect to which any determination is being made, and (B) all
accrued and unpaid Interest with respect to such portion of the Principal and
all other amounts due to the Holder hereunder and/or under any of the other
Documents.

 

ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, the Market Price (as defined below).

 

c) Mechanics of Conversion.

 

i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and the
Transfer Agent and (B) if required by Section 3(c)(iii), surrender this Note to
a common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the first (1st)
Business Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile a confirmation of receipt of such Conversion Notice
to the Holder and the Transfer Agent. On or before the third (3rd) Trading Day
following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Company shall (x) provided that the Transfer Agent is participating
in the DTC Fast Automated Securities Transfer Program, credit such aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal At Custodian system or (y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled. If required by Section
3(c)(iii), within three (3) Business Days following a conversion of this Note,
the Holder shall surrender this Note (or deliver an indemnification undertaking
with respect to this Note in the case of its loss, theft or destruction as
contemplated by Section 12(b)) to the Company. If this Note is physically
surrendered for conversion if required by Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the Holder a new Note (in accordance with
Section 12(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date, irrespective
of the date such Conversion Shares are credited to the Holder’s account with DTC
or the date of delivery of the certificates evidencing such Conversion Shares,
as the case may be.

 



 3 

 

 

ii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC, as
applicable, for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the Share
Delivery Date (a “Conversion Failure”), then (A) the Company shall pay damages
to the Holder for each Trading Day of such Conversion Failure in an amount equal
to 5.0% of the product of (1) the sum of the number of shares of Common Stock
not issued to the Holder on or prior to the Share Delivery Date and to which the
Holder is entitled, and (2) the Closing Sale Price of the Common Stock on the
Share Delivery Date and (B) the Holder, upon written notice to the Company, may
void its Conversion Notice with respect to, and retain or have returned, as the
case may be, any portion of this Note that has not been converted pursuant to
such Conversion Notice; provided that the voiding of a Conversion Notice shall
not affect the Company’s obligations to make any payments which have accrued
prior to the date of such notice pursuant to this Section 3(c)(ii) or otherwise.
In addition to the foregoing, if the Company shall fail on or prior to the Share
Delivery Date to issue and deliver a certificate to the Holder or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount or on any date of the Company’s obligation to deliver shares of Common
Stock as contemplated pursuant to clause (ii) below, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to issue and deliver such certificate or credit the Holder’s balance
account with DTC for the shares of Common Stock to which the Holder is entitled
upon the Holder’s conversion of the applicable Conversion Amount shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion hereunder (as the case
may be) and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Sale Price on the Conversion Date.

 



 4 

 

 

iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the name and address of the Holders of the
Note and the principal amount of the Note held by such Holders (the “Registered
Notes”). The entries in the Register shall be conclusive and binding for all
purposes absent manifest error. The Company and the Holders of the Note shall
treat each Person whose name is recorded in the Register as the owner of a Note
for all purposes, including, without limitation, the right to receive payments
of Principal and Interest, if any, hereunder, notwithstanding notice to the
contrary. The Registered Note may be assigned or sold in whole or in part only
by registration of such assignment or sale on the Register. Upon its receipt of
a written request to assign or sell all or part of any Registered Note by a
Holder, together with any required documentation including any legal opinions,
if applicable, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
Principal Amount as the Principal Amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 12. Notwithstanding
anything to the contrary set forth herein, upon conversion of any portion of
this Note in accordance with the terms hereof, the Holder shall not be required
to physically surrender this Note to the Company unless (A) the full Principal
amount represented by this Note is being converted or (B) the Holder has
provided the Company with prior written notice (which notice may be included in
a Conversion Notice) requesting reissuance of this Note upon physical surrender
of this Note. The Holder and the Company shall maintain records showing the
Principal and Interest, if any, converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon conversion.

 

iv) Disputes. In the event of a dispute as to the number of shares of Common
Stock issuable to the Holder in connection with a conversion of this Note, the
Company shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 17.

 

d) Limitations on Conversions. The Company shall not effect any conversion of
this Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to the terms and conditions of this Note, to the
extent that after giving effect to such conversion, the Holder (together with
the Holder’s Affiliates) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (A) conversion of the remaining, nonconverted portion of
this Note beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any Other Notes or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(d)(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “ Exchange
Act ”). For purposes of this Section 3(d)(i), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-K, Form 10-Q, Form 8-K or other public filing with the SEC, as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding. For any reason at any time, upon the written or
oral request of the Holder, the Company shall within one (1) Business Day
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage not in excess of 9.99% specified
in such notice; provided that (i) any such increase will not be effective until
the sixty-first (61 st ) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder and not to any
other holder of Notes. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

 



 5 

 

 

4) PREPAYMENT OF THE NOTE; PAYMENT ON LOAN MATURITY DATE.

 

a) Optional Prepayment. Prior to the Loan Maturity Date, the Company may prepay,
without penalty, all (but not less than all) of the aggregate Principal Amount
of this Note and Interest due thereon up to the date of prepayment. (an
“Optional Prepayment”).

 

An Optional Prepayment shall be paid upon not less than ten (10) Business Days
prior irrevocable written notice (the “Optional Prepayment Notice”), to the
Holder from the Company detailing the Optional Prepayment Amount to be paid and
setting forth the specific date the Optional Prepayment Amount shall be paid
(such date hereinafter to be referred to as the “Optional Prepayment Date”). The
Optional Prepayment Amount shall be paid in full in cash to the Holder by the
Company by wire transfer of immediately available funds on the Optional
Prepayment Date.

 

b) Payments on the Loan Maturity Date. The Company shall pay to the Holder on
the Loan Maturity Date, all principal, interest and any other amount due under
this Note in cash by wire transfer in immediately available funds pursuant to
wire transfer instructions provided by the Company to the Holder.

 

5) EVENTS OF DEFAULT; RIGHTS UPON EVENT OF DEFAULT.

 

a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

i) The Common Stock is no longer DTC Eligible or DTC has issued a “freeze” or
“chill” on the Common Stock, which has not been cured with five (5) trading days
of the occurrence of same;

 

ii) the suspension from trading or quotation eligibility or failure of the
Common Stock to be listed or eligible for quotation on an Eligible Market for a
period of five (5) consecutive Trading Days or for more than an aggregate of ten
(10) Trading Days in any 360-day period;

 



 6 

 

 

iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) days after the
applicable Conversion Date or (B) notice, written or oral, to the Holder,
including by way of public announcement or through any of its agents, at any
time, of its intention not to comply with a request for conversion of the Note
into shares of Common Stock that is tendered in accordance with the provisions
of the Note, other than as a result of Section 3(d);

 

iv) the Company’s failure to pay to the Holder any amount of Principal, Interest
or other amounts when and as due under this Note;

 

v) any default under or acceleration prior to maturity of an aggregate amount of
Indebtedness in excess of $50,000 of the Company;

 

vi) the Company, pursuant to or within the meaning of Title 11, U.S. Code, or
any similar Federal, foreign or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case, (C)
consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;

 

vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or (C) orders the liquidation of
the Company;

 

viii) a final judgment or judgments for the payment of money aggregating in
excess of $50,000 are rendered against the Company and which judgments are not,
within sixty (60) days after the entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay;

 

ix) other than as specifically set forth in another clause of this Section 5(a),
the Company breaches any representation, warranty, agreement, covenant or other
term or condition of this Note and the Settlement Agreement and/or the Transfer
Agent Letter;

 

x) any failure to comply with any provision of Section 8; or

 

xi) any event of default occurs with respect to any Indebtedness of the Company.

 

b) Remedies Upon an Event of Default. Upon the occurrence and continuance of any
Event of Default, notwithstanding anything to the contrary provided herein, in
the other Documents and/or elsewhere, Holder may, in its sole and absolute
discretion, among other actions declare all Principal, Interest and/or other
amounts owed to the Holder by the Company under this Note and any of the other
Documents, all through and including the date all amounts owed to the Holder
from the Company pursuant to this Note, the other Documents, and/or otherwise,
are received in full by the Holder in cash by the payment of immediately
available funds by wire transfer pursuant to wire transfer instruction provided
to the Company from the Holder (the “Amount”), to be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company, and the Company shall pay to Holder
an amount equal to the product of (i) 110% multiplied by (ii) the Base Amount
plus (y) all Other Amounts (collectively, the “Event of Default Payment
Amount”); provided, that upon the occurrence of an Event of Default under
Section 5(a)(vi)-(vii) hereof, all amounts set forth in this Section 5(b) shall
automatically become forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Company and the Company shall pay to Holder the Event of Default Payment
Amount;

 



 7 

 

 

c) Remedies Are Severable and Cumulative. All provisions contained herein
pertaining to any remedy of the Holder shall be and are severable and cumulative
and in addition to all other rights and remedies available herein and in the
other Documents, at law and in equity, and any one or more may be exercised
simultaneously or successively. Any notification required pursuant to this
Article 5 or under applicable law shall be reasonably and properly given to
Company at the address and by any of the methods of giving such notice as set
forth in Section 6.3 of the Securities Purchase Agreement.

 

d) No Waiver. No waiver or failure to exercise at any time any default and/or
remedy or right upon a default shall operate as a direct and/or indirect waiver
of any other default or right or of the same default or right on any subsequent
occasion..

 

6) DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER
CORPORATE EVENTS.

 

a) Distribution of Assets. If the Company shall declare or make any dividend or
other distributions of its assets (or rights to acquire its assets) to any or
all holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “ Distributions ”), then the Holder will be entitled
to such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however,
that to the extent that the Holder’s right to participate in any such
Distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Distribution to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the Holder until such time, if ever, as its right thereto
would not result in the Holder exceeding the Maximum Percentage).

 

b) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder’s right to participate in
any such Purchase Right would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the Maximum
Percentage, at which time the Holder shall be granted such right to the same
extent as if there had been no such limitation).

 



 8 

 

 

c) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Major Transaction pursuant to
which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon a conversion of this
Note, at the Holder’s option, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. Provision made pursuant to the preceding sentence shall be in a
form and substance satisfactory to the Holder. The provisions of this Section
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

 

7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

a) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

 

b) Issuance of Securities Below the Conversion Price. If and whenever on or
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 7 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding any Excluded Securities issued or
sold or deemed to have been issued or sold) for a consideration per share (the
“New Issuance Price”) less than a price equal to the Conversion Price in effect
immediately prior to such issue or sale or deemed issuance or sale (such
Conversion Price then in effect is referred to as the “Applicable Price”) (the
foregoing a “ Dilutive Issuance”), then immediately after such Dilutive
Issuance, the Conversion Price then in effect shall be reduced to an amount
equal to the New Issuance Price. For purposes of determining the adjusted
Conversion Price under this Section 7(b), the following shall be applicable:

 



 9 

 

 

i) Issuance of Options. If the Company in any manner grants or sells any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion, exercise or exchange of
any Convertible Securities issuable upon exercise of any such Option is less
than the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(b)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of such Option, upon
exercise of such Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option and (y) the lowest
exercise price set forth in such Option for which one share of Common Stock is
issuable upon the exercise of any such Options or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
minus (2) the sum of all amounts paid or payable to the holder of such Option
(or any other Person) upon the granting or sale of such Option, upon exercise of
such Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Option (or any other Person). Except as contemplated below, no further
adjustment of the Conversion Price shall be made upon the actual issuance of
such shares of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.

 

ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(b)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to one share of Common Stock upon the issuance or sale of
the Convertible Security and upon conversion, exercise or exchange of such
Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of this
Warrant has been or is to be made pursuant to other provisions of this Section
7(b), except as contemplated below, no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.

 



 10 

 

 

iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 7(b)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Issuance Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(b) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 

iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such options by the parties thereto, (x) the Options will be deemed
to have been issued for the Option Value of such Options and (y) the other
securities issued or sold in such integrated transaction shall be deemed to have
been issued or sold for the difference of (I) the aggregate consideration
received by the Company less any consideration paid or payable by the Company
pursuant to the terms of such other securities of the Company, less (II) the
Option Value. If any shares of Common Stock, Options or Convertible Securities
are issued or sold or deemed to have been issued or sold for cash, the
consideration received therefor will be deemed to be the net amount received by
the Company therefor. If any shares of Common Stock, Options or Convertible
Securities are issued or sold for a consideration other than cash, the amount of
such consideration other than cash received by the Company will be the fair
value of such consideration, except where such consideration consists of
publicly traded securities, in which case the amount of consideration received
by the Company for such securities will be the Closing Sale Price of such
security on the date of receipt. If any shares of Common Stock, Options or
Convertible Securities are issued to the owners of the non-surviving entity in
connection with any merger in which the Company is the surviving entity, the
amount of consideration therefor will be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be. The fair value of any consideration other than cash or
publicly traded securities will be determined jointly by the Company and the
Holder. If such parties are unable to reach agreement within ten (10) days after
the occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Trading Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser selected by the Holder. The determination of such appraiser
shall be final and binding upon all parties absent manifest error and the fees
and expenses of such appraiser shall be borne by the Company.

 



 11 

 

 

v) Record Date. If the Company takes a record of the holders of shares of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 

c) Voluntary Adjustment By Company. The Company may at any time during the term
of this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

8) RESERVATION OF AUTHORIZED SHARES.

 

a) Reservation. Prior to the issuance of this Note, the Company issued a letter
dated September 3, 2015 (the “Original TA Letter”) to VStock Stock Transfer,
Inc. the Company’s stock transfer agent (the “Transfer Agent”) (a copy of which
is attached as Exhibit A hereto), pursuant to which the Transfer Agent reserved
for issuance upon conversion of the 3 Prior Notes, out of the Company’s
authorized and unissued shares of Common Stock, 500,000,000 shares of Common
Stock (the “Required Reserve Amount”). Notwithstanding anything to the contrary
provided herein or elsewhere, as a condition to and as partial consideration for
Centurian entering into this Note and the Settlement Agreements (i) the Original
TA Letter will be amended and restated (the “AR/TA Letter”), to provide, among
other items set forth in the Settlement Agreement, the 500,000,000 Share
Required Reserve Amount can be used only to issue to Centurian shares of Common
Stock upon conversion of this Note (and/or other issuances agreed to by
Centurian related to this Note), less the amount of shares issued pursuant to
Centaurian’s September 8, 2015 conversion of $22,500 in principal of the Old
Notes, and (ii) no later than October 8, 2015, the Company shall reserve an
additional 250,000,000 shares of Common Stock for issuance upon conversions of
the Note. As a result of the above, the Required Reserve Amount shall be
increased from 500,000,000 shares of Common Stock to 750,000,000 shares of
Common Stock no later than October 8, 2015, less any shares issued to satisfy
conversion notices of Centaurian prior to October 8, 2015 (the “New Required
Reserve Amount”). The 500,000,000 Share Required Reserved Amount shall be set
forth in the AR/TA Letter and by a Unanimous Written Consent of the Board of
Directors of the Company (the “Reservation Consent”), each to be delivered fully
executed to the Holder and the Transfer Agent on the Issuance Date, plus proof
from the Transfer Agent of such share reservation; and the 750,000,000 New
Required Reserve Amount shall be set forth in a letter to the Company’s Transfer
Agent substantially identical to the Original TA Letter (which must be
reasonably acceptable to Centurian) and in the Reservation Consent, and
following October 8, 2015, the Company shall provide proof from the Transfer
Agent of such 250,000,000 further share reservation.

 

 12 

 

 

b) Insufficient Authorized Shares. If at any time while this Note remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of this Note at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Note. Without limiting
the generality of the foregoing sentence, as soon as practicable after the date
of the occurrence of an Authorized Share Failure, but in no event later than
sixty (60) days after the occurrence of such Authorized Share Failure, the
Company shall either (x) obtain the written consent of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock and
provide each stockholder with an information statement with respect thereto or
(y) hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal; provided,
however, notwithstanding anything in this Section 8(b) or elsewhere to the
contrary, nothing herein or elsewhere shall prevent or be deemed a waiver of the
Holder’s right to declare an Event of Default pursuant to Section 5.

 

9) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

 

10) COVENANTS.

 

a) Reporting Status. Until the date on which the Holders shall have sold all of
the Conversion Shares and/or no amounts due to the Holder under this Note is
outstanding (the “ Reporting Period ”), the Company shall timely file (taking
into account any extension periods permitted by Rule 12b-25 of the Exchange Act
if the appropriate documents are filed by the Company with the SEC) all reports
required to be filed with the SEC pursuant to the Exchange Act of 1934, and the
Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination.

 

b) Listing. The Company shall promptly secure the listing of all of the
Conversion Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock then listed (subject to official
notice of issuance) and shall maintain such listing of all Conversion Shares
from time to time issuable hereunder. The Company shall maintain the
authorization for quotation of the Common Stock on the Principal Market or any
other Eligible Market. Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 10(b).

 



 13 

 

 

c) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on the fourth (4th) Trading Day following the Issue
Date, the Company shall file a Current Report on Form 8-K describing the terms
of the transactions contemplated by this Note and the Settlement Agreement in
the form required by the 1934 Act and attaching the material documents thereto
(the “8-K Filing”). From and after the filing of the 8-K Filing, Holder shall
not be in possession of any material, nonpublic information received from the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents that is not disclosed in the 8-K Filing. In addition,
immediately following the 8-K Filing, the Company acknowledges and agrees that
any and all confidentiality or similar obligations under any agreement, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and the Holder and/or any of its affiliates, on the other hand, shall
terminate. The Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide any Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express prior written consent of such Holder. If Holder
has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries from the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates or
agents, it may provide the Company with written notice thereof. The Company
shall, within one (1) Trading Day of receipt of such notice, make public
disclosure of such material, nonpublic information. In the event of a breach of
the foregoing covenant by the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in any of the other Documents, the Holder shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees or agents. No Holder shall have
any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure. To the extent that the Company delivers any material, non-public
information to a Holder without such Holder’s consent, the Company hereby
covenants and agrees that such Holder shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
nonpublic information. Subject to the foregoing, neither the Company, its
Subsidiaries nor any Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
Holder, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder, neither the Company nor any of its Subsidiaries or affiliates shall
disclose the name of such Holder in any filing, announcement, release or
otherwise.

 



 14 

 

 

d) Public Information. At any time and from time to time following the issue
date and ending at such time that all of the Conversion Shares, if a
registration statement is not available for the resale of the Conversion Shares,
may be sold without restriction or limitation pursuant to Rule 144 and without
the requirement to be in compliance with Rule 144(c)(1), if the Company shall
(i) fail for any reason to satisfy the requirements of Rule 144(c)(1),
including, without limitation, the failure to satisfy the current public
information requirement under Rule 144(c) or (ii) if the Company has ever been
an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a “ Public Information Failure ”) then, as partial relief for the
damages to any holder of Conversion Shares by reason of any such delay in or
reduction of its ability to sell the Conversion Shares (which remedy shall not
be exclusive of any other remedies available at law or in equity), the Company
shall pay to each such holder an amount in cash equal to two and one half
percent (2.5%) of the aggregate purchase price of such holder’s Securities on
the day of a Public Information Failure and on every thirtieth day prorated for
periods totaling less than thirty days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
public information is no longer required pursuant to Rule 144. The payments to
which a holder shall be entitled pursuant to this Section 10(d) are referred to
herein as “Public Information Failure Payments.” Public Information Failure
Payments shall be paid on the earlier of (I) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (II) the
third Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 0.75% per month (prorated
for partial months) until paid in full.

 

e) Change in Nature of Business. The Company shall not make any material change
in the nature of its business as described in the Company’s most recent annual
report filed on Form 10-K with the SEC. The Company shall not modify its
corporate structure or purpose.

 

f) Preservation of Existence, Etc. The Company shall maintain and preserve its
existence, rights and privileges, and become or remain duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the Company.

 

g) Maintenance of Properties, Etc. The Company shall maintain and preserve all
of its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply in all material respects to comply in all material respects, at all
times with the provisions of all leases to which it is a party as lessee or
under which it occupies property, so as to prevent any material loss or
forfeiture thereof or thereunder.

 

h) Transactions with Affiliates. The Company shall not enter into, renew, extend
or be a party to, any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease, transfer or exchange of property
or assets of any kind or the rendering of services of any kind) with any
Affiliate.

 

i) Assistance. The Company shall take any and all action reasonably requested by
the Holder to effectuate the terms of this Note including, but no limited to,
obtaining and providing any legal opinion so required hereunder to allow the
Holder to sell the Conversion Shares without limitation under Rule 144 into the
Principal Market or otherwise.

 

 15 

 

 

11) TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to compliance with applicable
securities laws.

 

12) REISSUANCE OF THIS NOTE.

 

a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 12(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 12(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of any conversions or prepayment of any portion of this Note, the
outstanding Principal represented by this Note may be less than the Principal
stated on the face of this Note.

 

b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 12(d)) representing the outstanding Principal.

 

c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 12(d) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

 

d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 12(a) or Section 12(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest, if any, on the Principal of this Note, from the Issuance Date.

 



 16 

 

 

13) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Documents
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder’s right to pursue
actual and consequential damages for any failure by the Company to comply with
the terms of this Note. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

14) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

 

15) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other shall have the meanings
ascribed to such terms on the Initial Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

16) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

17) NOTICES; PAYMENTS.

 

a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given as follows: All notices
required or permitted hereunder shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by confirmed telex, facsimile or e-mail if sent during normal business
hours of the recipient; if not, then on the next Trading Day, (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt:

 

If to Borrower:

 

High Performance Beverage Co.

5137 E. Armor Street

Cave Creek, AZ

Attn: Toby McGuire

Telephone: 916-799-8389

Email: toby@throwdownbeverage.com

 

 17 

 

 

With copies to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attn: Andrea Cataneo, Esq.

Telephone: (212) 930-9725

Fax: (212) ___-____

Email: acataneo@srff.com

 

If to the Holder:

 

Centaurian Fund L.P.

45 Broadway, 22nd Floor

New York, New York 10005

Attn: Jody Eisenman, Managing Member

Telephone: (201) 694-6054

Fax: (212) 202-3937

Email: wstrader99@gmail.com

 

With copies to (which shall not constitute notice):

 

Gusrae Kaplan Nusbaum PLLC

120 Wall Street, 25th Floor

New York, New York 10005

Attn: Lawrence G. Nusbaum, Esq.

Telephone: (212) 269-1400

Fax: (212) 809-5449

Email: lnusbaum@gusraekaplan.com

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

 

b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date.

 



 18 

 

 

18) CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

19) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

20) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by overnight mail by any nationally recognized overnight courier
service to such party at the address it set forth on the signature page hereto
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Nothing
contained herein shall be deemed or operate to preclude the Holder from bringing
suit or taking other legal action against the Company in any other jurisdiction
to collect on the Company’s obligations to the Holder, to realize on any
collateral or any other security for such obligations, or to enforce a judgment
or other court ruling in favor of the Holder. THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

21) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 



 19 

 

 

22) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

a) “Affiliate” means, with respect to any Person, any other Person that directly
or indirectly controls, is controlled by, or is under common control with, such
Person, it being understood for purposes of this definition that “control” of a
Person means the power directly or indirectly either to vote 10% or more of the
stock having ordinary voting power for the election of directors of such Person
or direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

 

b) “Bloomberg” means Bloomberg Financial Markets.

 

c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

d) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly the Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 17. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction during the applicable calculation
period.

 

e) “Closing Date” means September 3, 2015.

 

f) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

g) “Documents” means this Note, the Reservation Consent, the Transfer Agent
Letter, the Settlement Agreement, the 8-K Filing and all amendments,
supplements, exhibits, schedules and related documents, agreements and/or
instruments to any of the above.

 



 20 

 

 

h) “Eligible Market” shall mean any of the following markets or exchanges on
which the Common Stock (or any other common stock of any other Person that
references the Trading Market for its common stock) is listed or quoted for
trading on the date in question: the OTC Bulletin Board, The NASDAQ Global
Market, The NASDAQ Global Select Market, The NASDAQ Capital Market, the New York
Stock Exchange, NYSE Arca, the NYSE MKT, or the OTCQX Marketplace, the OTCQB
Marketplace, the OTCPink Marketplace or any other tier operated by OTC Markets
Group Inc. (or any successor to any of the foregoing).

 

i) “Excluded Securities” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose at prices not below the fair
market value of the Common Stock as the time of grant or below the Conversion
Rate of the Convertible Note, (b) the issuance of shares of Common Stock
pursuant to options, warrants, debenture, preferred stock and/or promissory
notes issued and outstanding on the date of this Convertible Note, provided that
such securities have not been amended since the date of this Convertible Note to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities issued to
non-affiliated Persons pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall provide to the Company additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities and (d) any securities issued
pursuant to this Convertible Note.

 

j) “Holiday” means a day other than a Business Day or on which trading does not
take place on the Principal Market.

 

k) “Interest Rate” means 10% per annum, subject to adjustment as set forth in
Section 2.

 

l) “Market Price” means 50% of the lowest Closing Bid Price or Closing Sale
Price, as the case may be for a share of Common Stock during the ten (10)
consecutive Trading Days immediately preceding the applicable date of
determination. All such determinations to be appropriately adjusted for any
stock split, stock dividend, stock combination, reclassification or other
similar transaction during such period.

 



 21 

 

 

m) “Major Transaction” shall mean any of the following (i) the Company, directly
or indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another Person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another Person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 30% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
(v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme or arrangement) with another Person whereby such other Person acquires
more than 30% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) and (vi) the
majority of directors of the Company as of the date hereof are no longer the
majority number of directors.

 

n) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

o) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

p) “Principal Market” means The OTCQB Marketplace.

 

q) “Reservation Consent” shall have the meaning set forth in Section 8(a)
hereto, and which is annexed hereto as Exhibit 3.

 

r) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

s) “Settlement Agreement” means the Settlement Agreement dated September 9, 2015
by and between the Company, the Original Holder, Michael Holley and Toby
McBride.

 

t) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

 

u) “Transfer Agent Letter” shall mean the Irrevocable Instructions to the
Transfer Agent by and among the Company, the Company’s current transfer agent
and the original Holder annexed hereto as Exhibit 2.

 



 22 

 

 

v) “Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

 

23) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

 

[Signature Page Follows]

 

 23 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above. 

 

  HIGH PERFORMANCE BEVERAGES, INC.         By; /s/ Michael Holley   Name:
Michael Holley   Title: Executive Officer         By: /s/ Today McBride   Name:
Today McBride   Title: Executive Officer



  

 24 

 

Exhibit 1

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $______________ of the principal amount
of the Note (defined below) into shares of Common Stock of High Performance
Beverages, Inc., a Nevada corporation (the “Company”) according to the terms and
conditions of the $240,500 aggregate principal amount convertible note of the
Company dated September 3, 2015 (the “Note”). No fee will be charged to the
Holder or Holder’s Custodian for any conversion, except for transfer taxes, if
any.

 

Box Checked as to applicable instructions:

 

  ☐ The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker: ______________________________________________________


 

Account Number:  _____________________________________________________________

 

  ☐ The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:           _______________________________________

 

 

Date of Conversion:           Conversion Price:           Shares to Be
Delivered:           Remaining Principal Balance Due
After This Conversion:                       Signature                 Print
Name:    





 

 
 

 

Exhibit 2

 

THE TRANSFER AGENT LETTER

 

 
 

 

Exhibit 3

 

THE RESERVATION CONSENT



 

 

 

 

 

